DETAILED ACTION
This action is response to application number 16/702,044, dated on 12/03/2019.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In view of the newly discovered prior art as set forth below, the allowability of the claims in the previous Office Actions has been withdrawn.  Delay in the prosecution of the application is regretted.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2, 5-7 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ponukumati et al. (US. 2017/0086046 A1).

Claim 1, Ponukumati discloses a mobile communication device ([0016], fig, 1A device 100), comprising:
a single Radio Frequency (RF) device (fig.1A communication unit 120), configured to perform wireless transmission and reception to and from a cellular station (fig.1A network 190, 195); and
a baseband processor ([0026] fig.1A control unit 110), configured to use a first subscriber number ([0021]-[0022] “Sub1”) to receive one of multiple blocks of a first Cell Broadcast Service (CBS) message or a first schedule message from the cellular station via the single RF device ([0033] detecting a cell broadcast message type at a first CTCH occasion, [0034] detect an emergency CB message on Sub1.  CB message may requires several CTCH occasions in order to completely decode.  Data from each CTCH occasion is a block as claimed.), 
prioritize using the first subscriber number (Sub1) for receiving the rest of the multiple blocks from the cellular station over using a second subscriber number (Sub2) for receiving any block of a second CBS message or a second schedule message from the cellular station via the single RF device ([0036] “grant resource priority to Sub1 to completely decode the SM without permitting interruption by Sub2 to decode the paging message”,  [0039] grant priority to Sub1 to completely decode the CB message with higher priority without interruption from Sub2), and in response to receiving all of the multiple blocks, reassemble the multiple blocks to obtain the first CBS message or the first schedule message ([0039] “the control unit 110 may cause the communication unit 120 to completely decode the received CB message having higher message priority.”, [0034] “Each CB message may require several CTCH occasions in order to completely decode the CB message.”  Since a CB message is transmitted in several CTCH occasions, it is inherent that the data received from each CTCH occasion must be reassembled together to complete CB message.).

Claims 2, 7, Ponukumati discloses wherein the baseband processor ([0026] fig.1A control unit 110) is further configured to determine whether the one received block is the first block of the first CBS message or the first schedule message ([0034] “the control unit 110 may detect on one subscription (e.g. Sub1 192) a CB message header corresponding to and emergency CB message or an SM”), and in response to the one received block being the first block of the first CBS message or the first schedule message, prioritize using the first subscriber number for receiving the rest of the multiple blocks from the cellular station over using the second subscriber number for receiving any block of the second CBS message or the second schedule message from the cellular station via the single RF device ([0034] “The control unit 110 (e.g. the prioritization unit 112) may assign resource priority to a subscription based on the type of CB message received by communication unit 120”,   [0036] “grant resource priority to Sub1 to completely decode the SM without permitting interruption by Sub2 to decode the paging message”,  [0039] grant priority to Sub1 to completely decode the CB message with higher priority without interruption from Sub2).

Claims 5, 10, Ponukumati discloses The mobile communication device of claim 1, wherein each of the multiple blocks is a Common Traffic Channel (CTCH) block ([0003] “CTCH occasion”) when the cellular station belongs to a Universal Mobile Telecommunications System (UMTS) network ([0020] SIM 140 and SIM 150 configured to access UMTS and/or GSM), or is a Cell Broadcast Channel (CBCH) block when the cellular station belongs to a Global System for Mobile communications (GSM) network.

Claim 6, Ponukumati discloses a method for coordinating operations (fig. 2, coordinating Sub1 and Sub2 to receive complete CB on one SUB based on message priority. [0039] “the control unit 110 may grant resource priority to a subscription (e.g. Sub1 192) that receives a CB message having a higher message priority”) of receiving cell broadcast messages using different subscriber numbers ([0033] receiving CBS using Sub1 or Sub2) in a mobile communication device ([0016], fig, 1A device 100) comprising a single Radio Frequency (RF) device (fig.1A communication unit 120), comprising:
using a first subscriber number to receive one of multiple blocks of a first Cell Broadcast Service (CBS) message or a first schedule message from a cellular station via the single RF device ([0034] detect an emergency CB message on Sub1.  CB message may requires several CTCH occasions in order to completely decode.  Data from each CTCH occasion is a block as claimed.);
prioritizing using the first subscriber number (Sub 1) for receiving the rest of the multiple blocks from the cellular station over using a second subscriber number (Sub 2) for receiving any block of a second CBS message or a second schedule message from the cellular station via the single RF device ([0036] “grant resource priority to Sub1 to completely decode the SM without permitting interruption by Sub2 to decode the paging message”,  [0039] grant priority to Sub1 to completely decode the CB message with higher priority without interruption from Sub2); and
in response to receiving all of the multiple blocks, reassembling the multiple blocks to obtain the first CBS message or the first schedule message ([0039] “the control unit 110 may cause the communication unit 120 to completely decode the received CB message having higher message priority.”, [0034] “Each CB message may require several CTCH occasions in order to completely decode the CB message.”  Since a CB message is transmitted in several CTCH occasions, it is inherent that the data received from each CTCH occasion must be reassembled together to complete CB message.).

Allowable Subject Matter

Claims 3-4 and 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims allowable over prior art:
Claims 11-18 allowed.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOUROUSH MOHEBBI whose telephone number is (571)270-7908.  The examiner can normally be reached on Monday to Friday, 7:30AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KOUROUSH MOHEBBI/
Examiner, Art Unit 2471
3/18/2021


/CHI H PHAM/Supervisory Patent Examiner, Art Unit 2471